Title: To James Madison from Stanley Griswold, 21 February 1807
From: Griswold, Stanley
To: Madison, James



Sir,
Michigan Territory, Detroit, 21st. February 1807.

In the ordinance of Congress of the 13th. July 1787, is the following passage describing the duties of the territorial Secretary: "It shall be his duty to keep and preserve the acts and laws passed by the legislature, and the public records of the District, and the proceedings of the Governor in his executive department."U. S. laws, vol. 2, page 560.
Agreeably to the first and the last members of this passage, I have kept and preserved the acts and laws passed by the legislature, and the proceedings of the Governor in his executive department; but have nothing in my keeping other than these, or any thing which might be intended by the middle clause, viz. "the public records of the District."  If Deeds of land, Wills &c. be intended, I have to inform, that this legislature have appointed other depositories for these.  If the Journals of the legislature be embraced in any of the above clauses, I beg to be empowered by you to call for them.  In short, if the course which has been pursued should in your judgment fall short of the full and exact intent of the passage above quoted from the Ordinance, I shall expect your instructions.
While writing, I will just say, it is reported here, that our legislature have adopted the late patriotic Law of Ohio respecting conspirators against the public safety, tho’ with a modification, it is said, of the amount of bail to be required.  It is further added, that they ordered their Clerk immediately to make out and transmit a Copy to Government, probably to your office.  I have to inform you, that no such Law has been deposited in my office, nor any information transpired from the board to me that such a law exists: I have not seen the original, nor examined, or compared, or certified, or seen any Copy.  If it exist, it is yet a secret law, nor am I able to give any information of its provisions (as adopted) to the numerous applicants who are in the habit of repairing to my office for knowledge of the territorial laws.  The motion at the legislative Board for their Clerk to transmit a copy to government, I am told, came from Judge Woodward.  I hope this gentleman does not intend (before he has the sanction of Congress) to reduce to practice the idea he uttered publicly in open board last fall, that the office of territorial Secretary ought to be abolished as an unnecessary appendage to this government, and an useless expence to the public.
It gives me pain, Sir, to inform of these things; but I conceive that I should be wanting in duty, not to do it.  Nor can I refrain from assuring you, that the people of this Territory are much discouraged, and that some of its most valuable citizens, true friends of the American government and Union, are resolved to leave it, for which they are now making preparations, and they openly and unreservedly avow the cause of doing so.  I have the honor to be, with great respect, Sir, Your most obedient, and very humble Servant,

Stanley Griswold


P. S.  I was lately informed by Doctor Mitchill of the U. S. Senate, that a committee was appointed to enquire into the causes of failure in the regular returns from the territorial Secretaries, and that I was said to be in arrears.  I immediately forwarded to his care an affidavit of my own, together with the certificates of the Postmasters here, which I hope have been received.
S. G.
